JUDGMENT

                                Court of Appeals
                           First District of Texas

                                NO. 01-14-00534-CV

                    URELIFT GULF COAST, L.P., Appellant
                                           V.
                           TRAVIS BENNETT, Appellee

                 Appeal from the 295th District Court of Harris County                   Appeal fro
                         (Trial Court Cause No. 2014-01204)

      After due consideration, the Court grants appellant’s unopposed motion to
dismiss this appeal. Accordingly, the Court dismisses this appeal.

      The Court orders that this decision be certified below for observance.

      Judgment rendered March 26, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Higley, and Brown.

.